Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kelvin Charles appeals the district court’s order denying his motion under 18 U.S.C. § 3582(e)(2) (2006) for reduction of sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Charles, No. 3:04-cr-00142-HEH-1 (E.D.Va. Oct. 12, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.